Citation Nr: 0203610	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
September 1969 and from December 1969 to September 1986, at 
which time he retired from active military service with more 
than 20 years active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).  

James W. Stanley, Esq., previously represented the appellant.  
An October 2001 Report of Contact indicated that she had been 
told that Mr. Stanley's privilege of representing veterans 
and claimants before VA had been revoked; therefore, he was 
no longer allowed to represent her.  That information was 
also relayed to her in an October 2001 letter from VA, and 
she was asked whether she desired to obtain other 
representation.  She did not respond to the inquiry.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been was exposed to Agent Orange while 
there.  

2.  A death certificate shows that the veteran died on May [redacted], 
1998, and that the immediate cause of death was 
neuroendocrine carcinoma.  

3.  The Secretary of VA has not determined that 
neuroendocrine carcinoma is a disease for which a presumption 
of service connection based on Agent Orange exposure is 
warranted.  

4.  At the time of his death, the veteran was not service 
connected for any disability.  

5.  The initial manifestation of neuroendocrine carcinoma was 
in December 1997 when the veteran was thought to have 
lymphoma; it was subsequently diagnosed as neuroendocrine 
carcinoma following a January 1998 biopsy.  

6.  Neuroendocrine carcinoma is not shown to have been 
present in service or within the first year following the 
veteran's retirement from service.  

7.  There is no competent evidence of a nexus between the 
veteran's neuroendocrine carcinoma and exposure to Agent 
Orange, or of a nexus between the veteran's neuroendocrine 
carcinoma and in-service disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1310, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.313(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection should be 
granted for the cause of the veteran's death because she 
claims the neuroendocrine carcinoma that caused his death in 
May 1998 developed as a result of his exposure to Agent 
Orange when he was in Vietnam during service.  At the time of 
his death, the veteran was not service connected for any 
disability.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the August 1998 rating decision, the April 1999 
Statement of the Case (SOC) and the Supplemental Statements 
of the Case (SSOC) issued in July 1999 and May 2001 as to the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death, and as to 
the applicable laws and regulations.  Additionally, in March 
2001, the RO sent the appellant notification about the VCAA, 
which informed her of what evidence was necessary in order 
for VA to grant her claim.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOC, and 
the March 2001 letter adequately informed the appellant of 
the evidence needed to substantiate her claim and complied 
with VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured identified private 
medical treatment records and obtained a medical opinion 
regarding the etiology of the veteran's cancer from a VA 
physician.  The appellant has not identified any additional 
records that may still be outstanding.  She provided 
testimony at a June 1999 Regional Office hearing.  In the 
substantive appeal in June 1999, the appellant requested a 
Board hearing at the RO.  In May 2001, she withdrew that 
request.  In October 2001, she was scheduled for a Board 
hearing at the RO, but that hearing could not take place 
because her representative's privilege of representing 
veterans and claimants before VA was revoked.  In a report of 
contact later that month she indicated that she still wanted 
a Board hearing at the RO.  She was subsequently notified 
that her former representative could not represent her at a 
VA hearing and was asked to contact the RO if she still 
wanted a Board hearing at the RO.  Subsequently, she failed 
to report for a videoconference hearing before a member of 
the Board, scheduled in January 2002.  

The RO also made every reasonable effort to obtain the 
veteran's service medical records, including contacting the 
National Personnel Records Center, the Army Reserve Personnel 
Center and the veteran in an attempt to obtain the records or 
get additional information for a further search.  In April 
1998, the Adjudication Officer indicated that all attempts to 
obtain the service medical records had been exhausted and 
that further efforts would be futile.  In view of the 
foregoing, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the appellant has 
had ample notice of what might be required or helpful to her 
case.  Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist, and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The appellant's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act amends 38 U.S.C. § 1116 to provide a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Prior to December 27, 2001, the law 
required that the veteran have a presumptive disease before 
exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1999 & Supp. 2001).  This is clearly a 
liberalizing provision and, as such will be applied in the 
present case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type II Diabetes; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 1991, 
a determination as to which conditions may be considered to 
be associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era lies within the 
purview of the Secretary of VA.  The Secretary formally 
announced in the Federal Register on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
Hence, presumptive service connection based on exposure to 
Agent Orange in Vietnam may not be granted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Because 
neuroendocrine carcinoma has not been designated by the 
Secretary as a condition for which a presumption of service 
incurrence is warranted under the Agent Orange regulations, 
the Board finds that the veteran's neuroendocrine carcinoma 
may not be presumed to be due to Agent Orange exposure.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, and carcinoma becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

A copy of the veteran's death certificate shows that his 
death, at the age of 52, occurred on May [redacted], 1998, and that 
the immediate cause of death was neuroendocrine carcinoma.  
It was approximated that the interval between the onset of 
the carcinoma and death was 5 months.  

The veteran's service medical records are unavailable and 
carcinoma was not shown within the first year after his 
September 1986 retirement from service.  

The postservice medical evidence shows that the veteran was 
treated in December 1997 for problems that were thought to be 
lymphoma.  A biopsy in January 1998 revealed that the veteran 
had neuroendocrine carcinoma.  A subsequent diagnosis was 
neuroendocrine carcinoma involving the retroperitoneum.  

In July 1998, a VA physician reviewed the veteran's claims 
file in order to express an opinion as to whether or not the 
malignancy that caused his death could be considered a non-
Hodgkin lymphoma related to herbicide exposure.  Following 
review of the chart as well as the laboratory reports that 
were available, the physician stated that it was clear that 
the veteran presented with retroperitoneal lymphadenopathy 
and that he had a computerized tomography-guided needle 
biopsy of a retroperitoneal lymph node.  The physician 
reported that the tissue diagnosis was an anaplastic 
carcinoma, and that the immunohistochemical studies did not 
confirm the presence of a lymphoma.  The physician opined 
that, from a medical standpoint, one could not diagnose 
lymphoma in the veteran, and that, therefore, the veteran's 
problem had been an undiagnosed anaplastic malignancy which 
did not fit into the class of Hodgkin disease or non-Hodgkin 
lymphoma.  

In a September 1999 letter (to the appellant's former 
representative), J. M. B. M.D., provided information as to 
the veteran's carcinoma.  He indicated that the veteran had 
presented in December 1997 with large retroperitoneal lymph 
nodes and a left renal mass, and that the diagnosis had been 
a large cell anaplastic malignancy.  The physician noted that 
it was not lymphoma, and that after initial stains were done, 
it was found to be a neuroendocrine carcinoma.  He stated 
that such malignancies were related to carcinoid tumors and 
to small cell carcinoma of the lung, and that it was 
noteworthy that, besides his reported exposure to Agent 
Orange, the veteran had been a smoker and had disease in the 
chest.  Dr. B. indicated that a section in the textbook, 
Cancer: Principle and Practice of Oncology, 5th Edition, page 
2436, discussed those tumors in detail and indicated that 
many of them arise in the lungs and that some arise in the 
retroperitoneal and other areas; there was no mention of 
association with Agent Orange or any other toxin, other than 
cigarette smoking.  Dr. B. stated that he wished to stress 
that he was not an expert in Agent Orange-induced tumors and 
could not speak authoritatively on the subject.  

Review of the evidence presented in this case reveals that 
there is no competent (medical) evidence of record that shows 
that any carcinoma was present during the veteran's military 
service or within the first year after his retirement from 
service.  Nor is there any competent evidence that links the 
veteran's neuroendocrine carcinoma to his military service.  
With regard to the appellant's claims that neuroendocrine 
carcinoma either is related to Agent Orange exposure or 
should be considered to be non-Hodgkin's lymphoma, it is 
noted that she has not submitted any supporting evidence for 
these beliefs.  As was previously mentioned, neuroendocrine 
carcinoma is not a listed condition for which service 
connection based on herbicide exposure may be presumed.  

It has been argued that Dr. Beck's statement suggests that 
the veteran had lung cancer, which is a listed condition for 
which service connection based on herbicide exposure may be 
presume.  However, Dr. Beck, citing to a medical treatise, 
indicates that many (neuroendocrine carcinoma) arise in the 
lungs, while conceding that some arise in the retroperitoneal 
(and other) areas.  There is no suggestion in his report or 
elsewhere in the record that the veteran had primary lung 
cancer.  Absent a showing of lung cancer (primary as opposed 
to secondary from metastasis), there is no basis for 
establishing that it was related to service or incriminated 
in the cause of his death.

  Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting her contentions regarding her claim of entitlement 
to service connection for the cause of the veteran's death.  
Instead, she has only offered her own rather general 
arguments to the effect that she believes that the veteran's 
death was due to Agent Orange exposure because his 
neuroendocrine carcinoma should be considered to be non-
Hodgkin's lymphoma or a lung cancer.  It is noted that the 
appellant has not shown, nor claimed, that she is a medical 
expert, capable of rendering medical opinions.  Therefore, 
her opinion is insufficient to demonstrate that the veteran's 
death was related to his active military duty.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
assertion that the veteran's death was related to his 
military service.  Hence, the Board is unable to identify a 
basis to grant service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

